DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-6 in the reply filed on 12/25/2020 is acknowledged.  Withdrawal of Claims 7-12, in the reply filed by the Applicant on 12/25/2020, is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Chinese Patent Application Publication No. CN 2019-104572939, filed on 29 May 2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/04/2020 was considered by the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the terms “embedded co-cured”, “large-damping and electromagnetic wave absorbing”, and “micro-nano” render the claim indefinite.  It is unclear as to what values or range of values for parameters and qualities constitute a composite to be “embedded co-cured”, “large-damping”, “electromagnetic wave absorbing”, and micro-nano”, and what does not.  In regards to “micro-nano” it is unclear as to what feature of the material is on the micro- or nano- scale and what is not.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.  
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned terms above.  

	In regards to Claim 1, the phrase “gradient increase or decrease according to a sequence of the electromagnetic wave absorbing damping layers” and “adjacent electromagnetic wave 
	For purposes of Office examination, the Examiner is unable to apply prior art to either of the aforementioned limitations for the reasons above.  

	In regards to Claim 2, the term “preferably” renders the claim indefinite.  It is unclear as to whether or not the limitation reciting “the resin is epoxy resin; the fiber cloth is an E-glass fiber cloth” is a required embodiment or not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that the limitation reciting “the resin is epoxy resin; the fiber cloth is an E-glass fiber cloth” is an optional and not a required embodiment.  

	In regards to Claim 3, the phrase “electromagnetic wave absorbing prepeg layers are each formed by laminating the plurality of electromagnetic wave absorbing prepeg layers” renders the claim indefinite.  It is unclear as to how the prepeg layers themselves are made from other prepeg layers, and the scope of the limitations in the claim is unclear, as the term “electromagnetic wave 
	For purposes of Office examination, the Examiner is interpreting the composite material to be formed via lamination. 

	In regards to Claims 4-6, the terms “N220S, N220CB, WCB, PEG4000, SA, MB, DM, M, TT, BZ, PX, ZDC, PZ and S” renders the claim indefinite.  It is unclear as to what these terms correspond to in terms of materials, since they are not well-recognized in the art and additionally, the Specification does not elaborate further on the compositions/components of said terms.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned terms and therefore limitations of Claims 4-6.

In addition to the rejections set forth above, Claims 2-6 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of United States Patent Application Publication No. US 2015/0368857 (Arai).
In regards to Claims 1 and 3, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein it is known in the art to utilize layers of glass fiber matting embedded within epoxy resin (¶2), wherein the structural matrix material comprises an epoxy and the fibrous material is glass fiber matting in one embodiment (¶9), and the second layer may comprise a film of viscoelastic polymer film material (¶2), wherein the assembly is then compressed and heated to cure the structural matrix material such as epoxy resin (¶37) – corresponding to an embedded co-cured composite material with large-damping and electromagnetic wave absorbing properties, comprising: a plurality of electromagnetic wave absorbing prepreg layers; and a plurality of electromagnetic wave absorbing damping layers; wherein the plurality of electromagnetic wave absorbing prepreg layers and the plurality of electromagnetic wave absorbing damping layers are alternately laid to form the embedded co-cured composite material; each of the electromagnetic wave absorbing prepreg layers comprises a fiber cloth and a resin, wherein the micro-nano electromagnetic wave absorbing material is distributed in the resin, and the resin is distributed in the fiber cloth (instant Claim 1), wherein preferably the resin is epoxy resin and the fiber is an E-glass fiber (instant Claim 2).  In regards to Claim 3, which has the limitation that the product is 3O4 and La2O3 powders (instant Claim 2).
In the related field of fiber sheet composite laminates with resin matrices, Arai teaches a prepeg containing a fiber and a thermosetting resin, and additionally containing a conductive particle (Abstract), wherein a conductive filler for improving conductivity such as carbon black can be utilized (¶53), wherein the conductive particle is electrically a good conductor (¶57) inorganic oxide of two kinds or more can utilized (¶63), wherein more excellent impact resistance can be realized as a result (¶58)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the conductive particles of Arai within the layers of the composite of Atkins – corresponding to the prepeg layers and damping layers containing a micro-nano electromagnetic wave absorbing material (instant Claim 1).  One skilled in the art would have motivated by the desire and expectation of improving conductivity and more excellent impact resistance, as taught by Arai, within the composite of Atkins, in order to improve performance and mechanical properties.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto).
In regards to Claims 1 and 3, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein it is known in the art to utilize layers of glass fiber matting embedded within epoxy resin (¶2), wherein the structural matrix material comprises an epoxy and the fibrous material is glass fiber matting in one embodiment (¶9), and the second layer may comprise a film of viscoelastic polymer film material (¶2), wherein the assembly is then compressed and heated to cure the structural matrix material such as epoxy resin (¶37) – corresponding to an embedded co-cured composite material with large-damping and electromagnetic wave absorbing properties, comprising: a plurality of electromagnetic wave absorbing prepreg layers; and a plurality of electromagnetic wave absorbing damping layers; wherein the plurality of electromagnetic wave absorbing prepreg layers and the plurality of electromagnetic wave absorbing damping layers are alternately laid to form the embedded co-cured composite material; each of the electromagnetic wave absorbing prepreg layers comprises a fiber cloth and a resin, wherein the micro-nano electromagnetic wave absorbing material is distributed in the resin, and the resin is distributed in the fiber cloth (instant Claim 1), wherein preferably the resin is epoxy resin and the fiber is an E-glass fiber (instant Claim 2).  In regards to Claim 3, which has the limitation that the product is formed by lamination, Examiner notes that one of ordinary skill in the art would recognize that Atkins teaches lamination to cure the epoxy resin and join layers of the structural matrix – corresponding to electromagnetic wave absorbing prepeg layers being each formed by 3O4 and La2O3 powders (instant Claim 2).
In the related field of glass-fiber reinforced resin layers, Goto teaches a composite sheet having excellent heat resistance (Abstract), wherein an epoxy resin may be utilized with a fibrous filler (¶11), and a refractive index adjusting component can be added to improve transparency (¶25).  Goto teaches that when the refractive index of the resin is lower than that of the fibrous filler, a component with high refractive index can be added (¶25) – corresponding to the prepeg layers and damping layers containing a micro-nano electromagnetic wave absorbing material (instant Claim 1).  Goto additionally teaches that particles can be added to adjust the refractive index (¶26), which can lead to high transparency without deterioration of heat resistance (¶29).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the refractive index-altering particles of Goto within the layers of the composite of Atkins – corresponding to the prepeg layers and damping layers containing a micro-nano electromagnetic wave absorbing material (instant Claim 1).  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto) as applied to Claims 1 and 3 above, and further in view of United States Patent Application Publication No. US 2019/0153233 (Delst).
In regards to Claim 2, Atkins in view of Goto do not explicitly teach that the micro-nano electromagnetic wave absorbing material comprises Fe3O4 and La2O3 powders.
In the related field of oxide-based particles within layered materials, Delst teaches that particles of high refractive index materials include Fe3O4 and La2O3 may be utilized within a layer (¶52).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized particles of Fe3O4 and La2O3, as taught by Delst, as the refractive-index changing particles as taught by Goto within the layers of the composite of Atkins – corresponding to the micro-nano electromagnetic wave absorbing material comprising Fe3O4 and La2O3 powders (instant Claim 2).  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins, by utilizing high-refractive index materials such as Fe3O4 and La2O3, as taught by Delst to be known in the art.
Goto also teaches that types of fibrous filler include glass fiber cloths of E glass (¶¶31-32) and that epoxy resin is utilized (¶34) – corresponding to preferably the resin is epoxy resin and the fiber is an E-glass fiber (instant Claim 2).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 8,796,164 (Frulloni) teaches composite materials having favorable acoustic and vibration damping properties, while maintaining or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784